Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of robbery in the third degree (Penal Law § 160.05) and upon his plea of guilty of criminal possession of a controlled substance in the seventh degree (Penal Law § 220.03). Defendant failed to preserve for our review his contention that the robbery conviction must be reversed because the evidence is legally insufficient to establish that he forcibly stole property from the victim (see, People v Gray, 86 NY2d 10, 19). We reject defendant’s further contentions that the victim’s testimony is incredible as a matter of law (see, People v Zambito [appeal No. 1], 92 AD2d 729) and that Supreme Court failed to give the evidence the weight it should be accorded in finding defendant guilty of robbery in the third degree {see, People v Bleakley, 69 NY2d 490, 495). Finally, defendant seeks reinstatement of the sentence that the court originally imposed before it was advised that defen*836dant did not qualify for the program to which he had been sentenced. There is no authority for reinstating an illegal sentence. (Appeal from Judgment of Supreme Court, Erie County, Buscaglia, J. — Robbery, 3rd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Kehoe and Balio, JJ.